DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/20/2022 has been entered.
 	Claims 51, 54-65 and 68 are pending, all of which have been considered on the merits. 
Status of each prior rejection is set forth below.

Withdrawal Allowable Subject Matter
	Upon reconsideration, the indication of allowable subject matter of the 12/3/2021 version of claims 52, 54, 56, 57, 61-65 and 67 (Pg 8 of final Office Action of 12/21/2021) is regrettably withdrawn.  

Claim Interpretation
	Independent claim 51 is directed to a method of repairing cartilage in an individual in need thereof... In this case the preamble “breathes life into the claim”.  The preamble is considered to limit the claim such that the method must result in repairing of cartilage in an individual in need thereof.  
	The claim requires three active steps:
	(i) obtaining differentiated adipose cells from a donor... The donor may or may not be the same as “the individual in need of cartilage repair”.  As above, differentiated adipose cells are understood to refer to differentiated adipocytes (See definition at ¶0050 of specification).  The term differentiated adipose cells does not cover adipose-derived stem/stromal cells.  The claim does not require isolation of the differentiated adipose cells, thus the claimed step covers obtaining fat tissue (which is a heterogeneous mixture of cells), as well as obtaining isolated adipose cells.   
	(ii) inducing de-differentiation of the differentiated adipose cells to chondrocyte-like cells by subjecting the [differentiated] adipose cells in vitro or ex vivo to mechanical strain... As above, this is understood to require a step of applying some form of mechanical strain to the differentiated adipose cells in an amount and form sufficient to cause the differentiated adipose cells to change to chondrocyte-like cells.  The specification defines “chondrocyte-like cells” as ‘cells that are not primary chondrocytes’, and ‘that have a phenotype of chondrocytes including a shape of chondrocytes... and/or are able to aggregate and produce cartilage matrix’ (See ¶0051 of specification).  
	(iii) administering the chondrocyte-like cells to the individual... The ‘individual’ referenced here is understood to be the individual in need of cartilage repair, referenced in the preamble.  

	New independent claim 68 is also directed to a method of repairing cartilage in an individual in need thereof... As with claim 51, the preamble “breathes life into the claim”.  The preamble is considered to limit the claim such that the method must result in repairing of cartilage in an individual in need thereof.  
	The claim requires three active steps:
	(i) obtaining and culturing differentiated adipose cells from a donor... The donor may or may not be the same as “the individual in need of cartilage repair”.  Differentiated adipose cells are understood to refer to differentiated adipocytes (See definition at ¶0050 of specification).  The term differentiated adipose cells does not cover adipose-derived stem/stromal cells.  The claim does not require isolation of the differentiated adipose cells, thus the claimed step covers obtaining fat tissue (which is a heterogeneous mixture of cells), as well as obtaining isolated adipose cells.  Cell culture is understood in the art to refer to removal of cells from an animal or plant, and subsequent growth in a favorable artificial environment (See ThermoFisher Scientific “Introduction to Cell Culture”).  Cell culture can involve maintenance or cultivation of the cells (See ATCC Animal Cell Culture Guide, 2022, Pg 28).  Thus, the step of culturing is understood to require provision of the adipose cells (either isolated or as part of a heterogeneous mixture) in a favorable, artificial environment for some period of time under conditions which will sustain viability of the adipose cells.  The culturing step does not require proliferation or expansion of the adipose cells.  
	(ii) administering the differentiated adipose cells to the individual... The ‘individual’ referenced here is understood to be the individual in need of cartilage repair, referenced in the preamble.  The administration step is further limited to involve delivering the adipose [cells] between or in nucleus pulposus and fissures in the inner annulus fibrosus of the individual.  The annulus fibrosis is the type I collagen surrounding the nucleus pulposus.  The annulus fibrosis comprises concentric laminated layers of type I collagen.  Near the central region the annulus fibrosus blends with the nucleus pulposus (See Tenny et al, “Annular Disc Tear” Pg. 1).  Fissures (i.e. tears, delaminations) can occur anywhere within the layers of the annulus fibrosis, including between the inner annulus fibrosis and the nucleus pulposus.  The claim is interpreted as limiting the administration site specifically to (i) space between the nucleus pulposus and fissures in the inner annulus fibrosus (wherein the fissure is between the nucleus pulposus and the inner annulus fibrosus), or (ii) directly into both the nucleus pulposus and fissures of the inner annulus fibrosis.
	(iii) inducing de-differentiation of the differentiated adipose cells to chondrocyte-like cells by subjecting the adipose cells to mechanical strain in vivo... This is understood to require a step of applying some form of mechanical strain to the adipose cells in an amount and form sufficient to cause the differentiated adipose cells to change to chondrocyte-like cells.  The application of mechanical strain must be applied after the differentiated adipose cells are administered.  The specification defines “chondrocyte-like cells” as ‘cells that are not primary chondrocytes’, and ‘that have a phenotype of chondrocytes including a shape of chondrocytes... and/or are able to aggregate and produce cartilage matrix’ (See ¶0051 of specification).  

Status of Prior Rejections
RE: Rejection of claims 51, 53, 55, 58-60 and 66 under 35 USC 102(a)(1) over Vesey et al:
	The amendment to claim 51 to require application of mechanical strain in vitro or ex vivo is sufficient to differentiation from Vesey et al.  The rejection is withdrawn. 

New Grounds of Rejection
Claim Objections
	Claim 57 is objected to for a minor informality: In line 2 the phrase “cells/scaffold” should be amended to “cell/scaffold” to be commensurate with parent claim 56.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 51 and 54-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are directed to a method of repairing cartilage in an individual comprising (i) obtaining differentiated adipose cells, (ii) applying mechanical strain to differentiated adipose cells in vitro or ex vivo in an amount and form sufficient to cause the differentiated adipose cells to change (de-differentiate) into chondrocyte-like cells, and (iii) administering the de-differentiated chondrocyte-like cells to the individual in need thereof.  Differentiated adipose cells are understood to refer to adipocytes (fat cells), not adipose-derived stem cells (See definition at ¶0050 of specification).  Step (ii) is the focus of this rejection. 
	Step (ii) of the claim requires “subjecting the [differentiated] adipose cells to mechanical strain”, but does not recite any specific form(s) of mechanical strain or other physical parameters of the mechanical strain.  The claim, instead uses functional language to limit the form/ parameters of mechanical strain: The application of the mechanical strain must be sufficient to achieve de-differentiation of differentiated adipose cells to chondrocyte-like cells.  Thus, to successfully carry out the method as claimed, a person of ordinary skill must be able to determine what form(s) and parameters/conditions of mechanical strain will be effective to achieve de-differentiation of differentiated adipose cells to chondrocyte-like cells in vitro or ex vivo.  This determination must be made without undue experimentation.
	The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The factors to be considered in determining whether undue experimentation is required include: (1) the quantity of experimentation necessary, (2) the amount or direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  
	The breadth of “mechanical strain” is quite broad.  It can include hydrostatic pressure (cyclic or static), vibration, positive or negative mechanical pressure (cyclic or static), fluid shear stress, non-fluid shear stress, and even exposure to environments with oxygen tension of <5% (hypoxic conditions).  
The specification at Example 2 discloses subjecting adipose cells ex vivo “to appropriate conditions” to achieve differentiation into chondrocyte-like cells, however the details of the conditions are not disclosed within the specification.  No other details are provided in the specification which achieve in vitro or ex vivo de-differentiation of differentiated adipose tissue to chondrocyte-like cells.  The only disclosure of mechanical strain is the mere recitation that the adipose cells are subject to mechanical strain, and the forms of oxygen tension <5%, intermittent hydrostatic pressure, and fluid shear stress are listed as examples (See, e.g. ¶0070).
	One must then look to the teachings of the prior art to attempt to determine the form(s) and conditions of mechanical strain would achieve in vitro or ex vivo de-differentiation of differentiated adipose tissue to chondrocyte-like cells.  The prior art does provide several studies on the in vitro effect of various forms of mechanical strain on adipocytes, but none result in de-differentiation of adipocytes to chondrocyte-like cells.  Rather, the prior art teaches that different forms and parameters of mechanical strain have vastly different effects on adipocytes (none of the effects being de-differentiation to chondrocyte-like cells). Specifically, in vitro static stretching was known to promote adipogenesis, whereas dynamic mechanical forces applied in vitro, such as cyclic stretching, vibration and static compression inhibit adipogenesis (See Yuan et al (Plast Reconstr Surg Global Open, 2015) at Pg. 3-4; See Shoham et al (J Biomechanics, 2012) at Fig. 2).  Therefore, the prior art does not provide teachings or guidance on how to carry out the method as currently claimed.
The teachings of Yuan and Shoham et al regarding the different effects of mechanical strain on adipocytes supports there was unpredictability as to how mechanical strain affects adipocytes.  It cannot be said that any application of any mechanical strain will inherently achieve de-differentiation into chondrocyte-like cells.  Rather, one would have to go through the tedious work to determine which, if any, forms and conditions of mechanical strain would achieve such an effect.  
	Overall, given the lack of working examples, or even teaching or guidance in the current specification regarding specific parameters of mechanical strain that can achieve the effect of de-differentiating adipocytes into chondrocyte-like cells in vitro or ex vivo, lack of examples and teachings in the prior art of such, and the teachings in the prior art the various mechanical strains have vastly different effects on adipocytes, one having ordinary skill in the art would be required to undertake undue experimentation to determine which (if any) forms of mechanical strain, at what levels and parameters, could possibly achieve the effect of de-differentiating adipocytes into chondrocyte-like cells in vitro or ex vivo, required to successfully carry out the method as claimed.  The method claims are not supported by the original disclosure in a way that would enable one skilled in the art to carry out the method as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 68 is rejected under 35 U.S.C. 103 as being unpatentable over Vesey et al (US 2011/0293577), evidenced by Tenny et al (“Annular Disc Tear” 2022).
	Vesey et al teach use of an adipose tissue-derived cell suspension comprising adipocytes for preparation of a pharmaceutical composition. (See ¶0005).  Vesey et al also teach methods of treating inflammatory disorders and/or cartilage disorders in a subject in need thereof comprising administering said pharmaceutical composition to the subject. (See ¶0007).  The cartilage disorder can be fractured cartilage (See ¶0016).  
	Vesey et al teach generating the adipose tissue-derived cell suspension by obtaining adipose tissue comprising adipocytes.  The adipose tissue may be autologous or allogeneic to the subject being treated. (See ¶0037). 	The adipose tissue can be from white and/or brown adipose tissue (See ¶0038).  The adipose tissue is mechanically disrupted to obtain the adipose tissue-derived cell suspension.  The adipose tissue-derived cell suspension must retain adipocytes from the adipose tissue (See ¶0041-0044). The adipose tissue cell suspension can be suspended in a medium capable of maintaining adipose tissue cell survival for at least one hour, such as a culture medium (See ¶0045).
	 Vesey et al teach administering the adipose tissue-derived cell suspension can be administered directly to the site of inflammation and/or cartilage damage, such as a joint, specifically into the joint capsule. The joint can be joints in between vertebrae (See ¶0066-0067).  Thus Vesey et al teach administering the adipose tissue-derived cell suspension in between vertebrae. 

	Regarding claim 68: The adipose tissue-derived cell suspension of Vesey et al comprises adipocytes, which read on differentiated adipose cells.  The method of Vesey et al involves collecting adipose tissue, and collecting adipocytes therefrom by standard methods.  This reads on the claimed step of obtaining differentiated adipose cells from an individual.  In the embodiments wherein the adipocytes are maintained in a medium capable of maintaining cell survival, this reads on the claimed step of culturing the differentiated adipose cells.  
	For at least the embodiments wherein the adipose tissue-derived cell suspension is injected in between vertebrae in a subject with cartilage damage and/or joint inflammation, the adipose cells are administered to an individual in need of cartilage repair.  According to the instant specification, normal body weight and movement will result in application of sufficient mechanical strain to achieve de-differentiation of adipose cells to chondrocyte-like cells (See ¶0056, 0064, 0074, 0087-0089 of instant specification).  Thus, the adipocytes administered to a damaged and/or inflamed vertebral joints in an individual in need thereof will inherently then be subjected to mechanical strain sufficient to induce de-differentiation of the differentiated adipose cells to chondrocyte-like cells in vivo.  This rejection is based on principles of inherency.  Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  When the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).  
Vesey et al differs from the instant claims in that they do not specify where, exactly, in the intervertebral joints the adipose tissue-derived cell suspension is administered.  
The instant claims are in the same field as that of Vesey et al.  The person of ordinary skill in art in this field would be a skilled orthopedic surgeon with extensive knowledge of the anatomy of the subject and particularly the anatomy of joints, including intervertebral joints.  Tenny et al describes the anatomy of the intervertebral disc as comprising the concentric laminated layers of the annulus fibrosis, which blends into the nucleus pulposus.  Tenny et al establishes that annular fissures (or tears) can occur at any location within the annulus fibrosus and can be in any orientation (See Tenny et al, Pg. 2).  Technology available in the art at the time the invention was made included use of MRI, which are capable of showing the location of fissures within intervertebral discs.  Given the knowledge of the artisan of ordinary skill in the field, and the diagnostic technology available, the artisan of ordinary skill (the surgeon) would have been capable of and have found it prima facie obvious to deliver the delivered the adipose tissue-derived cell suspension of Vesey et al to any location within the intervertebral disc where a fissure is present.  If the fissure is in the area between the annulus fibrosus and the nucleus pulposus, the surgeon would have found it prima facie obvious to have administered the composition there.  In doing so, reading on the current claims.  It has been held that "a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." See KSR International Co. v Teleflex, Inc. 82 USPQ2d 1385 at 1390.  It is further pointed out that there is no evidence of record to support that the exact location of administration is critical or produces any unexpected results.  Thus, the method of claim 68 is considered prima facie obvious over the method of Vesey et al. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633